Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s 8-24-2022 Amendment was received.  Claims 1-15 were amended.  Claims 1-15 are pending and examined in this action. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a cutting unit for cutting in Claim 15.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 uses the terms “predicted weight” and “predicted weights” which are not defined or found in the specification. Further, this term is not a known term in the art.   “Predicted weight” was not descried in the specification in such a way as to reasonably convey to one skilled in the art that the inventor, at the time the application was field, had position of a controller calculating or determining a predicted weight.  The claims were examined as best understood.  
Claim 3, uses the term “border tolerance lower limit,” which was not defined or found in the specification.  Further this term is not a known term in the art.  “Border tolerance lower limit” was not descried in the specification in such a way as to reasonably convey to one skilled in the art that the inventor, at the time the application was field, had position of a “border tolerance lower limit”.  The claims were examined as best understood.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re Claim 1, “calculating or determining thickness settings for individual slices of the respective loaf, so that a predicted weight of each slices at least corresponds to the reference weight” is indefinite.  It is unclear what the difference between the predicted weight and the reference weight is, and what the term “predicted weight” means.  This is particularly true since the term ‘predicted weight” is not found in Applicant’s specification.  Is the controller predicting the weight?  Is this done before the slicing or after the slicing?  It is unclear.  The claims were examined as best understood.  Appropriate correction is required. 
In re Claim 1, “so that a predicted weight of each slice at least corresponds to the reference weight” is indefinite.  Specifically, “at least corresponds” is indefinite.  This term is so broad as to be indefinite.   How does this weight have to correspond?  Does it need to be on the same order?  Does it need to be within 5 ounces?  Does it need to be within 15 percent?  One what basis do these to measurements need to relate?  Applicant’s specification does not provide a special definition for the term “corresponds” and as such, it is unclear when the two weight measurements correspond and when the two weight measurements do not correspond.  The claims were examined as best understood.  Appropriate correction is required. 
In re Claim 1, “the individual slices of this loaf” are indefinite.  It is unclear if “this loaf” is referring to the previously introduced “a respective loaf (in which case “this loaf” should be “the respective loaf”) or another of the plurality of loaves referred to in the preamble.  The claims were examined as best understood.  Appropriate correction is required. 
In re Claim 1, “wherein the thickness settings for the individual slices of this loaf are determined in step in such a way that the predicted weights of each individual” is indefinite.  It is unclear what “each individual” is referring to.  Should the missing object be each individual slices?  Or each individual loafs?  In addition, the term “predicted weights” is indefinite.  This is particularly true since the term ‘predicted weight” is not found in Applicant’s specification.  Is the controller predicting the weight?  Is this done before the slicing or after the slicing?  It is unclear.  The claims were examined as best understood.  Appropriate correction is required. 
In re Claim 3, “border tolerance lower limit” is indefinite.  It is unclear what is a border tolerance lower limit.  The term border is not used in the specification and as such, it is unclear what this term means.  Specifically, it is unclear how “border’ modifies tolerance lower limit. Does this have to be on the boarder of some other tolerance?  It is unclear what is being claimed.  The claims were examined as best understood.  Appropriate correction is required. 
In re Claim 5, “wherein, in step D, as thickness setting for a 1st slice or any ground of consecutive slices comprising the first slice – either a thickness setting is selected corresponding to the reference weigh – or a thickness setting is selected corresponding to a length of the loaf divided by maximum number of slices with reference weight from this loaf” is indefinite.  Is “this loaf” the “the respective loaf.”  Further, is “a thickness setting” in line 5 referring to “thickness setting “in line 3?  Is “a thickness setting” in line 6 referring to “thickness setting” in line 3?  In addition, are these settings in addition to the thickness settings of Claim 1, “D,” or are these thickness settings referring to these settings?  In addition, grammatically, this claim is indefinite.  Specifically, “any group of consecutive slices comprising the first slice – either a thickness setting is selected corresponding to the reference weight” is indefinite as this clause appears to be claimed in Claim 1, wherein the   where the predicted weight corresponds to the reference weight.  Further, “corresponds” is indefinite as it is unclear what “corresponds” means in view of the specification.  Does it need to be within 5 ounces?  Does it need to be within 15 percent?  One what basis do these to measurements need to relate?  Applicant’s specification does not provide a special definition for the term “corresponds” and as such, it is unclear when the two weight measurements correspond and when the two weight measurements do not correspond.  The claims were examined as best understood.  Appropriate correction is required. 
In re Claim 6, “and if this determined average weight lies below the reference weight, taking measures in step D for the slices still to be cut off” is indefinite.  It is unclear what “taking measures” means.   “Taking measures” is so broad as to be indefinite.  It is unclear what is being claimed. The claims were examined as best understood.  Appropriate correction is required. 
In re Claim 6, “this loaf” is indefinite.  It is unclear if “this loaf” is referring to “the respective loaf” in Claim 1 or another loaf?  The claims were examined as best understood.  Appropriate correction is required. 
In re Claim 8, “taking measures” is so broad as to be indefinite.  It is unclear what steps are found in the term “taking measures.”  
In re Claim 9, “ “a first condition is fulfilled according to which this increase of the number of slices of this patch still to be cut off compensates for a previously accumulated shortfall weight or exceeds it by at least 1 percent” is indefinite.  It is unclear what “it” is referring to.  Further, it is unclear what is being exceeded by 1 percent.  The number of slices, the internal tolerance lower limit?  In other words, it is unclear what is exceeding what by at least one percent?  The claims were examined as best understood.  Appropriate correction is required. 
In re Claim 10, “in step D the increase of internal tolerance lower limit is chosen in such a way that a second condition is fulfilled according to which this increase of the internal tolerance lower limit over the number of slices still to be cut exceeds the previously accumulated shortfall weight, but by no more than 6 percent,” is indefinite.  It is unclear what is being increased by no more than 6 percent.  Is the shortfall weight the average slice weight or the total shortfall weight?  It is unclear what is being claimed.  The claims were examined as best understood.  Appropriate correction is required. 
In re Claim 10,  “which checking step is carried out after the cutting of each further slice, and if the result of the check is negative, the increase in internal tolerance lower limit is reduced in such a way that the second condition is fulfilled” is indefinite in view of “the internal lower tolerance lower limit over the number of slices still to be cut exceeds the previous accumulated shortfall weight, but bay no more than 6 percent.” Can in increase in the first quoted passage of the internal lower tolerance lower limit exceed 6 percent?  The claims were examined as best understood. 
In re Claim 11, “settings of previous plurality of batches are taken into account,” is indefinite. It is unclear what is meant by “taken into account”  Does this mean that the settings are the same?  Does mean that the settings are different?  Can someone or something take it into account and nothing result from being taken into account?  The claims are indefinite as to the term “taken into account.”  The claims were examined as best understood.  Appropriate correction is required.  
In re Claim 14, “wherein pressed loaves of a batch,” is indefinite.  It is unclear if the batch is referring to the previously introduced plurality of loaves or is in addition to the previously introduced plurality of loafs.  It is unclear what is being claimed.  The claims were examined as best understood.  Appropriate correction is required.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7, 11, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0199111 to Sandberg in view of US 2015/0369649 to McLaughlin.  

In re Claim 1, Sandberg teaches a method for slicing a plurality of loaves into slices, with automatically varying  thickness for the slices to be sliced, the method comprising the following steps: 
A) arranging each loaf in a holding device  for holding the loaf and for advancing the loaf during slicing in a feed direction (see Figs. 1, #45) 
B)  determining the weight or volume of the respective loaf (see Para. 0033, teaching a digital scale for weighting the product as well as a controller for calculating the volume of the product)
C)  calculating the maximum number of slices that can be produced from the respective loaf so that each slice has at least a given reference weight from the weight or volume determined is step B (see Para. 0033, teaching using the weight and/or volume for calculating the product slice thickness – the examiner notes that in order to determine the weight of the product slices the number of products slices must be known.  For example, if the loaf/product #45 weights 1 the product is to be slices a particular thickness to be 0.1 pounds, then the controller has calculated that 10 slices would be cut);
D calculating or determining thickness setting for individual slices of the respective loaf, so that a predicted weight of each slice at least corresponds to the reference weight (see Para. 0033, teaching calculating the thickness for the individual slices of the respective loaf – the examiner notes that controller in determining the product slice thickness and weight of the product slices  - the claims were examined as best understood);
Cutting the respective loaf in slices according to the thickness settings calculated or determined in step D while the respective loft is advanced in the fee direction (see Para. 0033 and 0003-0005).

Sandberg does not teach wherein the thickness setts for the individual slices of this loaf are determined in step in such a way that the predicted weights of the individual reaches an internal tolerance lower limit defined as a function of reference weight, and by setting the internal tolerance lower limit to different values over the course of the loaf in the feed direction in step D.  

 However, McLaughlin teaches that it is known in the slicing art to provide a controller / program wherein the thickness setts for the individual slices of this loaf are determined in step in such a way that the predicted weights of the individual reaches an internal tolerance lower limit defined as a function of reference weight (McLaughlin teaches determining the intermediate weight at multiple states during the cutting of the workpiece – see Para. 0035, as well as adjusting the thickness of the slice depending upon the intermediate weight determination – see Para. 0034.  For example, if the goal weight of the drafts is 100 ounces and 10 slices, and at 5 slices the draft weighs 55 ounces, the device would adjust the thickness so that the remaining 5 slice to be cut are 9 ounces each.  This, as best understood, would adjust the slices such that the actual weights are exported to reach a tolerance lower limit, i.e., 9 ounces, defined internally as a function of the reference weight, 100 ounces, or 10 ounces per slice was used to determine the calculation that the remaining 5 slices should be 9 ounces each – the claims were examined as best understood – see also Claim 29 teaching tolerance for a slice – the examiner notes that tolerances are ranges with an upper and lower value), and by setting the internal tolerance lower limit to different values over the course of the loaf in the feed direction in step D (the examiner notes that, in McLaughlin, as the change in weight occurs at the intermediate steps, the tolerance would also change – for example plus or minus 10 percent at 9 ounces is different than plus or minus 10 percent at 10 ounces).

In the same field of invention, slicing food products, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to measure the slices and adjust the weight of the slices to provide a finely accurate final draft weight (see McLaughlin, Para. 0013-14). 
 
In re Claim 3, modified Sandberg, in re Claim 1, teaches wherein the internal tolerance lower limit in a middle part of the loaf as a center tolerance lower limit is set lower than a border tolerance lower limit in at least one of the front or rear end regions of the loaf - or vice versa.  As best understood, in the illustration in the rejection of Claim 1, the first five slices are cut at 11 ounces and the next five are cut at 9 ounces and the tolerance lower limit of 9 ounces is less than 11 ounces)
or the border tolerance lower limit in at least one of the front or rear end regions of the load is set lower than the internal tolerance lower limit in the middle part of the load as a center tolerance lower limit (in an example where the first five slices are 9 ounces and the next five slices are 11 ounces, the tolerance of the lower limit of 9 ounces is less than 11 ounces). 

In re Claim 4, modified Sandberg, in re Claim 1, teaches wherein - the internal tolerance lower limit  is equal to or higher than the reference weight (McLaughlin teaches adjusting the thickness of the slice depending upon the intermediate weight determination – see Para. 0035.  For example, if the goal weight of the drafts is 100 ounces and 10 slices, and at 5 slices the draft weighs 40 ounces, the device would adjust the thickness so that the remaining 5 slices to be cut are 12 ounces each.  In this case, the lower limit, 12 ounces, is higher than the reference weight of 10 ounces), and/or - the internal tolerance lower limit is equal to or higher than an external tolerance lower limit (McLaughlin teaches determining the intermediate weight at multiple states during the cutting of the workpiece – see Para. 0035, which would allow for an internal tolerance lower limit equal to an external tolerance lower limit when all slices are 10 ounces). 

In re Claim 5, modified Sandberg, in re Claim 1, teaches wherein in step D, as thickness setting for a first slice or any group of consecutive slices comprising the first slice – either a thickness setting is selected corresponding to the reference weight (see McLaughlin Para. 0036-0037)
- or a thickness setting is selected corresponding to a length of the loaf  divided by maximum number of slices with reference weight from this loaf (see Sandberg, Para. 0033).
 
In re Claim 7, modified Sandberg for the reason above in re Claim 1, teaches wherein the boarder tolerance lower limit for the rear end region of the loaf is determined in step D during cutting of this loaf in step E depending on the actual weights of the slices separated from this loaf so far (the combination of Para. 0028, 0033-0037 in McLaughlin reads on this).
7Serial No.: 17/318,090Atty. Dkt. No. MULTI0119PUSA92133PUS 
In re Claim 11, modified Sandberg for the reason above in re Claim 1, taches wherein before slicing a first loaf of the plurality of loaves,  
- for thickness settings to be specified for the individual slices of the first loaf, in step D, experience values from determined thickness settings of previous plurality of loaves are taken into account (see McLaughlin, Para. 0029 teaching weighting the slices to check variance between the previous calculations – as best understood, modified ), -wherein the thickness setting of all slices for individual slice numbers  corresponding to a desired reference weight and being uniform over the entire loaf  is increased or decreased in accordance with the actual weights thus achieved in the previous plurality of loaves (see McLaughlin,  Para.0029 teaching adjusting, or fine tuning, based on the variance calculated in the check scale #200).  

In re Claim 14, modified Sandberg, in re Claim 1, teaches wherein the pressed loaves of a batch  have different weights and/or volumes so that the maximum number of slices as calculated in step C is not the same for all loaves or the plurality of loaves (the examiner notes that the workpiece of McLaughlin are of different sizes, as they are cut from animals of different sizes, and therefore allow a different number of maximum obtainable slices), - the number of slices comprising the front and/or rear end area is fixed for all loaves of the plurality of loaves, and - all other slices are treated as belonging to a middle part of the respective loaf (as best understood, the first and last slice can be the front and rear slice and all the other slices can be considered a middle slice – the claims were examined as best understood).  

In re Claim 15, modified Sandberg, in re Claim 1, teaches a slicing machine for slicing loaves into slices (see e.g.,  McLaughlin Figs. 1-4) with an actual weight of as many individual slices as possible on or above a reference weight by varying thickness adjustments for the slices (see McLaughlin para. 0027, 0033, and 0036) to be sliced, comprising 
- a holding device for holding a loaf to be sliced (In McLaughlin, Figs. 1-2, the slicing machine has conveying surface #110 – see para. 0022), 
- a cutting unit for cutting slices from the loaf to be sliced, the cutting unit being controllable with respect to a thickness adjustment for parameters influencing the actual weight of a slice to be cut (see McLaughlin Para. 0021 and Para. 0036), 
- a scale (McLaughlin, #100, see Figs. 1-4) for automatic weighing of all separated slices (see McLaughlin, Para. 0027), 
- a control (see McLaughlin Para. 0032 teaching a computer for controlling the slicing machine) which controls all movable components of the device, wherein the control  is configured to control the slicing machine in such a manner that the slicing machine performs the method according to claim 1 (see McLaughlin, Para. 0027, 0032-33 and Para. 0036, and Sandberg, Figs. 1, #45 and Para. 0003-0005, and 0033, as well as the discussion above in re Claim 1).
 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0199111 to Sandberg in view of US 2015/0369649 to McLaughlin, and further in view of US 2019/0281843 to Volkl. 

In re Claim 2, modified Sandberg, in re Claim 1, does not teach in Step A each loaf is received in a circumferentially closed forming tube as the holding device under a measuring pressure with a cross section of a cavity of the forming tube which is constant over an entire length, - in step B), the weight or the volume of the respective loaf received therein is determined from a determined length and cross section of that part of the forming tube cavity which is under the measuring pressure.  

However, Volkl teaches that it is known in the art of cutting food products to provide loaf is received in a circumferentially closed forming tube as the holding device under a measuring pressure with a cross section of a cavity of the forming tube which is constant over an entire length (see Figs. 1-2B), - in step B), the weight or the volume of the respective loaf received therein is determined from a determined length and cross section of that part of the forming tube cavity which, in particular, is under the measuring pressure (see Para. 0014). 

In the same field of invention, cutting food products, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to provide the structure of Volkl to press the loaf to be cut in modified Sandberg.  Doing so provides a consistent cross section (see Para. 0016-19).  Doing so provides the groups of slices of the same cross-section for packaging and for sale. 

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0199111 to Sandberg in view of US 2015/0369649 to McLaughlin, and further in view of US 5,109,936 to Ruppel. 

In re Claim 6, modified Sandberg, in re Claim 1, teaches,  the method furthermore comprising the following steps: 
determining the actual weight of the previously separated slices of a loaf (McLaughlin Para. 0028 which teaches weighting the slices),
and if the weight lies below the reference weight, taking measures in step D for the slices still to be cut off the respective loaf to increase their average weight in such a way that an estimated average weight of all slices of this loaf are taking into consideration the determined average weight of the already generated slices and a predicted average weight of the slices that are still to be cut at least reaches the reference weight, by increasing, in Step D the internal tolerance lower limit for the rest of the slices of this loaf (see McLaughlin Para. 0028 teaching weighing the number of slices, the examiner notes that in order to adjust the thickness of the slices, as discussed in Para. 0036, the number of slices and weight must be determined, the machine of McLaughlin expects that the average weight of the slices reach the nominal weight of the group of slices by adjusting the thickness of the slices in Para. 0036-37, the examiner notes that adjusting the thickness changes the tolerance range including the lower tolerance value – the claims were examined as best understood).

Modified Sandberg, in re Claim 1, does not teach the use of the average weight of the actual weight of the slices produced.  However, Ruppel teaches that it is known in the art of food slicing to use the average weight to calculate / determine the weight calculations in the production of food slicing drafts (see Ruppel, Abstract, and Col. 2, ll. 10-18).  In the same field of invention, slicing food products, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to use the average weight of the slice as opposed to the total weight of the slices when calculating how much weight is needed to complete the draft, as taught by Ruppel.  Doing so is a known method of determining how much weight should be produced to complete a batch/draft of slices.   The doing so minimizes weight giveaway (see Ruppel, Col. 1, ll. 65 – Col. 2, ll. 3). 

In re Claim 8, modified Sandberg in re Claim 1 does not teach the method further comprising the following steps: 
Determining the actual weight of each separated sliced of the plurality of loaves (McLaughlin Para. 0028 which teaches weighting the slices);
determining a weight from the actual weights of all the slices already produced in a batch (see McLaughlin Para. 0028 teaching weighing the number of slices), and if this determined weight is below the reference weight taking measures in step D for a remained of the plurality of loaves still to be sliced to increase the average weight of all the slices in this batch taking into consideration the determined average weight of the slices already produced and predicted weight of the slices still to be cut at least reaches the reference weight, by increasing the internal tolerance lower limit for the remainder of the plurality of loaves in step D (see McLaughlin Para. 0028 teaching weighing the number of slices, the examiner notes that in order to adjust the thickness of the slices, as discussed in Para. 0036, the number of slices and weight must be determined, the machine of McLaughlin expects that the average weight of the slices reach the nominal weight of the group of slices by adjusting the thickness of the slices in Para. 0036-37, the examiner notes that adjusting the thickness changes takes into consideration the weight of the slices already produced and with weight of the slices already cut).

Modified Sandberg, in re Claim 1, does not teach the use of the average weight of the actual weight of the slices produced.  However, Ruppel teaches that it is known in the art of food slicing to use the average weight to calculate / determine the weight calculations in the production of food slicing drafts (see Ruppel, Abstract, and Col. 2, ll. 10-18).  In the same field of invention, slicing food products, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to use the average weight of the slice as opposed to the total weight of the slices when calculating how much weight is needed to complete the draft, as taught by Ruppel.  Doing so is a known method of determining how much weight should be produced to complete a batch/draft of slices.   The doing so minimizes weight giveaway (see Ruppel, Col. 1, ll. 65 – Col. 2, ll. 3). 

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0199111 to Sandberg in view of US 2015/0369649 to McLaughlin, and further in view of US 20150216192 to Jacobsen. 

In re Claim 12, modified Sandberg in re Claim 1 does not teach wherein the reference weight lies within an externally predefined tolerance range with an external  tolerance lower limit wherein the externally predefined tolerance lower limit of the external tolerance range is selected as the reference weight.

However, Jacobsen teaches that it is known in the art of cutting food products to provide a one-sided range limit (see Jacobsen, Para. 0014).  In the same field of invention, it would have been obvious to one of ordinary skill in the art of cutting/processing food products to provide a weight that lies within a tolerance range where the lower limit is selected as a reference weight (or tolerance variable).  In other words, it would have been obvious to one of ordinary skill in the art to set a lower limit on a variable in which the user wanted.  This ensures that all products meet that lower level.  Here, it would have been obvious to one of ordinary skill in the art to set a lower length or weight or thickness or any variable thus ensuring that that a minimum requirement be met.  This ensures, for example, that all products meet a certain weight or height, etc. 

In re Claim 13, modified Sandberg, in re Claim 1, does not teach teaches, a weight is selected as the reference weight which is an externally given nominal weight or up to 10% above it. However, Jacobsen teaches that it is known in the art of cutting food products to provide a one-sided range limit (see Jacobsen, Para. 0014), which is, under the broadest reasonable interpretation, an externally given nominal weight.  In the same field of invention, it would have been obvious to one of ordinary skill in the art of cutting/processing food products to provide a weight that lies within a tolerance range where the lower limit is selected as a reference weight (or tolerance variable).  In other words, it would have been obvious to one of ordinary skill in the art to set a lower limit on a variable in which the user wanted.  This ensures that all products meet that lower level.  Here, it would have been obvious to one of ordinary skill in the art to set a lower length or weight or thickness or any variable thus ensuring that that a minimum requirement be met.  This ensures, for example, that all products meet a certain weight or height, etc.

It is to be noted that claims 9-10 have not been rejected over prior art.  It may or may not be readable over the prior art but allowability cannot be determined at this time in view of the issues under 35 USC § 112.

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s claim amendments have obviated some of the 35 USC 112(b) rejections; however, as noted, the claims continue to be rejected under 35 USC 112(b).
Applicant argues that McLaughlin does not teach the method comprising amended step D, in Claim 1.  The Examiner notes that US 2005/0199111 to Sandberg, teaches amended step D, in Claim 1 (see discussion above).  
The Examiner suggests Applicant contact the examiner to discuss the 35 USC 112B rejections, and the art, in order to move the case forward to resolution. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN RILEY whose telephone number is (571)270-7786. The examiner can normally be reached Monday - Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN G RILEY/Primary Examiner, Art Unit 3724